ON REMAND
PER CURIAM.
Pursuant to the remand of this case from the Florida Supreme Court in Katz v. Van *197Der Noord, 546 So.2d 1047 (Fla.1989), reviewing Van Der Noord v. Katz, 526 So.2d 940 (Fla. 5th DCA 1988), we have reviewed the record and are now satisfied that the reference in the last paragraph of our first opinion in this case (Van Der Noord v. Katz, 481 So.2d 1228 (Fla. 5th DCA 1985)) to the inadequacy of the buyer’s evidence related to attorney’s fees of the buyer expended in putting together the syndication to buy the mobile home park potentially due the buyer as an item of pre-litigation damages (out-of-pocket expenses) and that language, and the res judicata effect of that language, did not relate to the $68,391 awarded the buyer as reimbursement for attorney’s fees incurred in the litigation resulting from the breach of the contract and due the buyer as “prevailing party” under paragraph 20 of the contract which latter attorney’s fees were the subject of our opinion herein dated May 12, 1988 [526 So.2d 940 (Fla. 5th DCA 1988) ]. Further, we have again considered the seller’s other arguments against the award of those attorney’s fees and find them to be without merit. Accordingly, our opinion herein dated May 12, 1988 and reported at 526 So.2d 940 (Fla. 5th DCA 1988) is withdrawn and the final judgment awarding attorney’s fees dated May 28, 1986 is
AFFIRMED.
DANIEL, C.J., and COBB and COWART, JJ., concur.